DETAILED ACTION
Status of Claims
	The Response filed 06/20/2022 has been acknowledged. Claims 17, 19 have been amended. Claim 19 is cancelled. Claims 1-17, 19-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for using an advertising display and mounting system comprising the steps of providing and attaching a mounting assembly to a vending machine, selecting a product in the vending machine, displaying a message based on the product selected in the vending machine, resuming marketing messages on the display. 
The limitation of providing and attaching a mounting assembly, selecting a product, presenting a message based on the product, and resuming marketing messages, as drafted, is a process that, under its broadest reasonable interpretation, covers a certain method of organizing human activity, specifically commercial interactions in advertising, marketing, and sales activity and behavior. The steps of providing and attaching the mounting assembly is directed towards advertising activity as this is specially directed towards setting up an advertisement display.  The steps of selecting products, providing a related message, and resuming advertisements, is further directed towards advertising activity as this is directed towards the targeting of marketing content and controlling advertisement presentation. Accordingly, the claim recites a judicial exception. 
This judicial exception is not integrated into a practical application. In particular, under the broadest reasonable interpretation in view of the specification, the claim only recites the additional elements of the advertising display and the mounting assembly. The advertising display is a smart device including a processor. The smart device is further described at a high level of generality (i.e. a processor receiving information and determining when and how to present content) such that such that it amounts no more than mere instructions to apply the exception using a generic computer component. While the claim does include limitations directs towards the mounting assembly and the vending machine, the steps of providing and attaching the mounting assembly to the vending machine is performed by a person and also recited at a high level of generality. Furthermore, the mounting assembly is performing a well-understood, routine, and conventional function of being attached to a surface. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the advertisement display comprising a processor to perform the steps of displaying particular information to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations on structure of the mounting assembly (such as claim 19), and the wireless connection of the advertising display (such as claim 20). These are still directed towards the judicial exception as these further define the components used in the method. They are not significantly more as they do not further integrate the judicial exception into a practical application. While claims 17 and 19 further define the mounting assembly, this does not integrate the claimed method into a practical application as this merely defines the specific construction of the mount. Claim 20 further does not integrate the claimed method into a practical application as the limitation of having a wireless connection to a server for receiving data is further well-understood, routine, and conventional for smart devices. The dependent claims is not patent eligible.

Allowable Subject Matter
Claims 1-16 are allowed. Claims 1-16 are directed towards a mounting assembly and a combination of vending machine, advertising display, and the mounting assembly. The mounting assembly comprises a first and second rail, and a first and second bar which form a base. The mounting assembly further comprises a first and second bracket which attach to the first and second rail and extends outwards from the base. The mounting assembly then includes a pair of support bracket which are L shaped and attaches to the first and second bracket, and a screen mounting assembly. The combination comprises the above enclosed mounting assembly, an advertising display, and a vending machine. 
The Examiner notes the following reference(s):
Taylor (US 20200400271 A1), which talks about a display mount for horizontal surfaces including L shaped brackets.
Pei (US 20200120305 A1), which talks about a television panel mount including a rectangular mounting base with a pair of arms protruding outwards from the base.
Bulter (US 10485340 B1), which talks about a media stand including a base for horizontal surfaces and upright frame including L shaped cross members.
Pan (CN 108869982 A), which talks about an electronic cart including a display mount which implements L-shaped brackets.
Takao (US 20140104502 A1), which talks about a television receiver including a base with a perpendicular post with an L shaped member/plate.
Gillespie (US 20130168335 A1), which talks about a moveable fixture for displays including a substantially rectangular base and utilizing a plurality of configurations including brackets, tubes, and plates.
Gustafson (US 20080006693 A1), which talks about advertisement displays for attaching to the top surface of a vending machine.
Illingworth (US 20070095901 A1), which talks about wireless management of vending machines including presenting customized content on the vending machines.
Weatherly et al. (US 20050236530 A1), which talks about an adjustable television stand including a base, a central post, and arms with brackets attached to the post.
Although these references discuss various display mounts, these references does not teach the mounting assembly as currently claimed, specifically the implementation of both the first and second bracket, and the first and second L shaped support brackets as currently claimed. As shown, while certain references teaches the concept of utilizing a pair of brackets attached perpendicularly/outwardly from a base, the references fails to teach or suggest a second set of L shaped brackets mounted to the first pair of brackets. Upon further search and consideration, while these references teach certain structural elements such as the base and first set of brackets, no references, alone or in combination, teaches or suggests the concept of a second set of L-shaped brackets attached to the first set as currently claimed. As such, the claims are determined to be non-obvious over the prior art.
The Examiner further notes claims 1-16 are determined to be patent eligible. As currently claimed, claims 1-16 are directed towards a mounting assembly for digital displays. These claims, while broadly related to advertising, these claims do not recite an abstract idea as the claims recite specific non-generic structural elements (See M.P.E.P. 2106.04(a)(1)). As such, the Examiner has determined these claims to be patent eligible.  

Non-Obvious Subject Matter
Claims 17, 19-20 are directed towards the usage of the advertising display and mounting system including the steps of providing and attaching the mounting assembly as claimed in claims 1-16 to a vending machine, selecting a product in the vending machine, displaying a message related to the selected product on the advertising display, and resuming display of a marketing message. 
As currently claimed, as the method of claims 17,19-20 recite the mounting assembly similar to claims 1-16. Upon further search and consideration, no references, alone or in combination, teaches/suggests the mounting assembly as claimed. As such,  the Examiner has determined the method to be non-obvious over the prior art.

Response to Arguments
Applicant's arguments filed 06/20/022 have been fully considered but they are not persuasive. In response to the Applicant’s arguments as directed towards the 35 U.S.C.101 rejection, the Examiner respectfully disagrees. Although the method of claim 17 has further defined the mounting assembly similar to what is described in claims 1 and 10, the method of claim 17 is still considered abstract as the method is directed towards the usage of the advertising display and mounting system. As currently claimed, the steps of providing and attaching the mounting assembly and advertising display is still abstract as these steps are performed by a person/party and does not integrate the judical into a practical application as both the advertisement display and the mounting assembly are performing well-understood, routine, and conventional functions (See MPEP 2106.05(b)). As currently claimed, the steps of providing and attaching the mounting assembly and advertising display are recited at a high level of generality without including the particular steps for attaching the unique assembly to the display and the vending machine. As such, the Examiner asserts the claimed invention is directed towards a judicial exception without significantly more and the rejection has been maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622